DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "the heat sink" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the conductive extension" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9, 10, 12, 14, 17, 24-26, and 28 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Remington (US 3813622).
In re claim 1, Remington, in figures 1-3, discloses a contactor comprising: a first contact member (26), wherein the first contact member is fixed and connected to a first conductor of an electrical circuit (22,14); a second contact member (24), wherein the second contact member is connected to a second conductor of the electrical circuit by a connector (16) and wherein the second contact member moves between a break position, in which the first and second contact members are out of contact, and a make position, in which the first and second contact members are in contact (inherent function); an actuator assembly (18), wherein the actuator assembly is coupled to the second contact member such that actuation of the actuator assembly translates into movement of the second contact member; an electromagnetic arrangement comprising an electromagnetic coil (28) and at least a part of the actuator assembly, wherein, when the coil is energised, the coil generates a magnetic field and thereby the actuation assembly is caused to move under the influence of the magnetic field, which in turn causes the second contact member to move; and, an enclosure (10), wherein the enclosure is hermetically sealable, wherein the first and second contact members, the connector, and the actuation assembly are inside the enclosure; and wherein the coil is outside the enclosure (as seen in the figures).
In re claim 2, Remington, in figures 1-3, discloses that the actuator assembly is actuated by the electromagnetic coil contactlessly (inherent function of the shown structure).
In re claim 3, Remington, in figures 1-3, discloses that the connector (16) is a deformable conductor.
In re claim 4, Remington, in figures 1-3, discloses that the connector is arranged to deform upon movement of the second contact member within the enclosure (inherent functionality).
In re claim 5, Remington, in figures 1-3, discloses that the connector is flexible (inherent function of the shown connector).
In re claim 7, Remington, in figures 1-3, discloses that the connector is reversibly deformable (inherent function of the shown connector).
In re claim 9, Remington, in figures 1-3, discloses that the second contact member is a single point contactor (at point 24).
In re claim 10, Remington, in figures 1-3, discloses that the enclosure defines a single chamber (inside 10) and wherein the first and second contact members, the connector, and the actuation assembly are enclosed within the single chamber (as seen in the figures).
In re claim 12, Remington, in figures 1-3, discloses that the enclosure has first and second opposite ends, wherein the first conductor and the first contact member are located at the first end of the enclosure and the second conductor and at least a portion of the connector are located at the second end of the enclosure (as seen in figure 1).
In re claim 14, Remington, in figures 1-3, discloses that the second contact member has a first end proximal to the first contact member and a second end distal of the first contact member and wherein the connector is attached to the second contact member at a location spaced from the first end of the second contact member (as seen in figure 1).
In re claim 17, Remington, in figures 1-3, discloses that the actuator assembly comprises a piston movable within the enclosure and having a magnetic element (structure 18 forms a moving piston that is magnetic), wherein the piston is coupled to the second contact member; and wherein the magnetic element is in electromagnetic communication with the coil (inherent function).
In re claim 24, Remington, in figures 1-3, discloses that the enclosure is directly coupled to the first conductor (as seen in figure 1).
In re claim 25, Remington, in figures 1-3, discloses that a defined and controlled environment is provided within the enclosure (as seen in figure 1).
In re claim 26, Remington, in figures 1-3, discloses that the enclosure is under vacuum or filled with at least one gas (see first paragraph of the description at the top of column 2 discussing the gas).
In re claim 28, Remington, in figures 1-3, discloses that the enclosure is tubular.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remington (US 3813622) in view of Sohn (US 8686815).
In re claim 15, Remington teaches the contactor but does not teach the auxiliary contact mechanism. Sohn teaches that it is known in the art to use an auxiliary contact mechanism configured to be actuated by the actuator assembly to activate an external signal indicating the circuit status (switch 332 meets this limitation). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an auxiliary contact mechanism as taught by Sohn in the device of Remington to provide external status indication for the device.
Claim(s) 19, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remington (US 3813622).
In re claim 19, Remington teaches that the first contact member is configured to provide a heat sink capable to dissipate heat generated when the first and second contact members are in contact (this is inherent functionality of two objects being in contact). Remington does not teach the first contact member being larger. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have chosen a larger value for the size of the first contact member (such as thickness or length), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A bigger contact inherently dissipates more heat. Please note that in the instant application, page 4, line 17, applicant has not disclosed any criticality for the claimed limitations.
In re claim 27, Remington teaches the enclosure being made from a thermally conductive material but does not explicitly teach electrically conductive material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the enclosure from an electrically conductive material, such as metal or conductive glass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, page 4, paragraph 5, applicant has not disclosed any criticality for the claimed limitations.
Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remington (US 3813622) in view of Pflanz (US 3240909).
In re claim 20, Remington teaches the conductive first contact member but does not show an extension. Pflanz however shows a similar structure (20) that acts as a heat sink extension (this is inherent because it is attached to a contact member 18). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a heat sink extension as taught by Pflanz in the device of Remington in order to provide additional heat sink capacity.
In re claim 21, Pflanz shows that the conductive extension lines at least a portion of the enclosure (as seen in figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837